Title: To Benjamin Franklin from William Hodgson: Two Letters, 9 April 1782
From: Hodgson, William
To: Franklin, Benjamin


I.
Dear sir
London 9 April 1782
Since my last on the 22 Ultimo I have rec’d your favor of the 31 March, inclosed I send you a Copy of the Memorial I had delivered to the Lords of the Admiralty prior to the reception of your Letter & also of the note I have rec’d from Ld shelburne relative to this Business— you may conclude it done, as soon as the official Forms can be got thro’, to the tediousness & delatoriness of which, you are no Stranger— I coud wish to Know, as some Objections have been made, to the whole expence of Transports & Provisions being born by this Country whether you will give way, to any accommodation in that matter I mean as to America bearing any share of the expence, for I cou’d wish so fully to possess your Sentiments, as Not to make the least mistake in the arrangement— I presume you will make no Objection to Administration asking for any particular Class, or Corps of Men, I have allready said that I had no conception any Difficulty cou’d arise on that head, you will please to consider whether it will not be necessary to send regular passes for the Vessells that shall be employed in the Transport of the Prisoners & whether it may not be necessary to give some directions respecting the Victualling the Ships in America for the homeward Voyage shou’d Administration determine on having the Men delivered in Exchange, returned to Europe for by the Conversation, I have had with them tis not yet settled whether they will have them home or have them left at New York— I desire you will turn the whole of this Subject in your Mind & give me every necessary instruction & Information so that I may settle the matter to your Satisfaction— Respecting the Prisoners in Ireland, I have allready spoke to the Marquiss of Rockingham & Ld Shelburne about them & they took a Minute to give the Duke of Portland [in the margin: who is going Ld Lt of Ireland] directions to pay attention to the Situation of those Men & to grant them Relief— In regard to any allowance you may judge proper to make them I can with great ease & equal Pleasure settle that matter by means of Funds in Kinsale at which place the Men you mention are, their No about 150 as I have been informed from the Sick & Hurt office— I beg you will answer me as soon as you conveniently can, for the Prisoners will begin to be very Impatient, as they are allready apprised of the Intentions of Goverment & I heartily wish to see them once fairly shipped off I am with great Respect Dr sr yr most obedt sert
William Hodgson

P.S. Ld Shelburne particularly desired I wou’d inform you that the first official Act he did in his Department was to give directions that the Prisoners shou’d be exchanged & he further gave me his word that the Prisoners shou’d be sent away with marks of attention to their wants so as to make their Voyage Comfortable— inclosed you have a Letter from Clegg & also another from a Prisoner to his friends in Philadelphia which he begs you wou’d forward.

 
Addressed: To / His Excellency Benj: Franklin Esqr. / Passy—
 
II.
Dear sir
London 9th April 1782
I have this evening wrote you a general Letter to which I beg to be referred— my last of the 22 March (which I presume you had not rec’d when you wrote yours of the 31st of the same month) gave you an Acc’t of the Change in our Administration, I gave you therein to understand that I knew the new Ministers, wou’d cooperate, in any measures, that might tend to peace, when I said this, I did not say it lightly or conjecturally, I spoke from Authority, given me from themselves, with whom, you will clearly see, I have of late had much conference, indeed my Connextion, & manner of thinking, had lead me, to some degree of Intimacy with them, before any Change was expected, insomuch, that they had thoughts, of charging me with a Commission to you, to see if any plan cou’d be hit upon to bring about, that object, that seems so much, to be the wish of all Parties, Peace—
I must own, that my Vanity, wou’d have been much gratified, to have been charged with such a Commission, but I was told Yesterday, that on Acc’t of the publicity of my Connections & Principles, it had been judged adviseable, to drop that Idea— The reason, tho’ perhaps a good one, I cou’d easily see, was not the true one, the true one, as I conjecture, is much more substantial & tho’ I do not certainly know it, yet I have no doubt you do, or will do, before this reaches you, by seeing a person of the first rank & great consideration, upon the same Errand, I am by no means, dissatisfied at this, on the contrary, I think, they have made a much better choice, & it convinces me, that they really mean to do, that which they profess; all this while, I am not supposed to know, any thing of this, nor in fact do I, but from Combination of Circumstances, the other Letter therefore I meant for Communication, this not, shoud the Person I allude to, I mean Mr Laurens, appear— The person who will deliver you this pacquet, is not personally known to me, but he is to a very confidential Friend of mine, [in the margin: he may be trusted] he will make a short stay of a few days at Paris & will come direct to London, I therefore beg the favor of you to take that opportunity of answering my general Letter, in as full a manner as you shall think proper, he will have instruction to wait a day or two for that purpose shou’d you be pressed in point of Time & I coud wish that in that Letter which regards the exchange of Prisoners & all that relates thereto, you woud make it such a Letter as I can with propriety produce, as my Instructions in the Business which is to be settled.
You will, I am sure excuse me, in wishing to be informed of the probable success, of the measure I have alluded to, & the more so because I see in your very last Letter that you remind me of your attention to a similar request made some Time agoe— I beg the favor of you therefore, at the same Time you write me the public & official Letter that you wou’d oblige me so far as to write a few Lines private & Confidential, just to inform me if the Weather is likely to be fair or foul or in any other way you may judge most proper & circumstanced as I am at present with our Ministers, any Communications you may wish to have made I can do with the greatest Ease & procure you the speediest & most direct Answers— The Bearer of this will be desired to leave his address & to call upon you to know when you shall have any commands for London I am with great Esteem Dr sir your most obedt Hbl sert
William Hodgson
 
Addressed: To / His Excellency Benj: Franklin, Esqr / Private
